Citation Nr: 0520084	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for bilateral inguinal 
hernia.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who had active service in the 
American Merchant Marine from June 29, 1945, to August 15, 
1945.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Montgomery Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was before the Board in August 2003, 
when it was remanded to the RO for additional development and 
due process considerations.  


FINDINGS OF FACT

1.  COPD is not shown to have been manifested in service, and 
there is no competent evidence relating the veteran's COPD to 
service or to disease or injury therein.

2.  It is not shown that the veteran had an inguinal hernia 
in service, and there is no competent evidence relating any 
current residuals of hernia repairs to service or to disease 
or injury therein.  


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).  

2.  Service connection for residuals of bilateral inguinal 
hernias is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

Although the claims were initially denied as not-well-
grounded, they have since been readjudicated on the merits.  
See the February 2003 rating decision.  The veteran was 
provided VCAA notice in August 2002 correspondence from the 
RO, in a supplemental statement of the case (SSOC) issued in 
February 2003, in additional correspondence from the RO in 
March 2004, and in a January 2005 SSOC.  Although he was 
provided VCAA notice subsequent to the rating decision 
appealed (incidentally, notice would not have been possible 
prior to enactment of the VCAA), he is not prejudiced by any 
notice timing defect.  He was notified (in the August 2000 
rating decision, in a November 2000 statement of the case 
(SOC), in the August 2002 and March 2003 correspondence, and 
in the February 2003 and January 2005 SSOCs) of everything 
required, and has had ample opportunity to respond or 
supplement the record.  Specifically, the August 2002 and 
March 2003 correspondence, and the February 2003 and January 
2005 SSOCs, informed him of the allocation of responsibility 
of the parties to identify and obtain additional evidence in 
order to substantiate his claims.  The case was reviewed de 
novo subsequent to the notice.  

Regarding content of notice, the SOC and the SSOCs informed 
the veteran of what the evidence showed.  He was advised by 
the August 2002 and March 2003 correspondence, and the SSOCs, 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The August 2002 and March 2003 correspondence 
advised him of what the evidence must show to establish 
service connection for COPD and bilateral inguinal 
herniorrhaphy; and those documents advised him of what 
information or evidence VA needed from him.  The RO asked him 
to submit, or provide releases for VA to obtain, any 
pertinent records.  He was expressly asked to tell VA "about 
any additional information or evidence that you want us to 
try to get for you," and to provide VA "with any evidence 
or information you may have pertaining to your appeal."  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in an August 2003 remand to the RO.  Notable in 
this regard is the March 2004 correspondence from the RO 
[pursuant to the Board's August 2003 Remand Order] wherein 
the veteran was asked to "identify any service, VA, or 
public health facilities where you were treated for the 
disabilities at issue while you were serving in the Merchant 
Marine."  Enclosed with the correspondence was a release for 
such records (VA Form 21-4142) in which the veteran was asked 
to identify any such health care providers.  Also enclosed 
was a VA Form 21-4138 (statement in support of claim) that 
was provided so that he could identify/submit "information 
that is relevant to your appeal."  The veteran did not 
respond, i.e., he did not return the authorization form or 
submit a statement.  Generally, the veteran is entitled to 
strict compliance with a Remand Order as a matter of law.  
See Stegall v. West, 11 Vet. App. 268 (1998).  However, where 
(as here) the development sought by remand is for a veteran's 
private medical records, and such records cannot be obtained 
without releases from the veteran, VA's duty to assist (and 
to comply with the Remand Order) is met if VA forwards the 
veteran release forms for such records and he then declines 
to submit the authorizations.  Notably also, in a September 
2002 statement in support of his claim, the veteran expressly 
stated, "I have submitted all the evidence that I have for 
this claim."

Regarding VA medical records (to include service medical 
records), the RO requested such records from the service 
department in February 1990.  In response to the request, the 
service department notified the RO that "[w]e only have 
medical records of former PHS (Marine) Hospitals and 
Clinics."  Records pertaining to medical care the veteran 
received at Public Health Service hospitals have been 
obtained and associated with the claims folder.  VA has 
obtained all identified records that could be obtained.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  The Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



Background

As a preliminary matter, the Board notes that there are no 
medical records associated with the claims file that are 
contemporaneous with the veteran's active duty service.  A 
copy of his DD Form 214 indicates that his only active duty 
service as an American Merchant Marine was from June 29, 
1945, to August 15, 1945.  [Additional discharge records show 
that he had further service in the Merchant Marine through 
May 1968.]  To the degree that medical records were generated 
during the veteran's service as a Merchant Marine, the only 
such records (as identified by the service department) 
include medical records from U. S. Public Health Service 
Hospitals in New Orleans, Louisiana, and Mobile, Alabama.  
Those records reflect that he was treated for numerous 
medical problems at those facilities from November 1952 to 
October 1965.  

The veteran claims service connection for COPD as secondary 
to exposure to asbestos while serving aboard ship as a 
merchant marine during his active duty.  [It is noteworthy 
that in a July 1991 decision, the Board denied service 
connection for asbestosis; and in an August 1997 rating 
decision, the RO denied the veteran's April 1997 claim of 
service connection for asbestosis claimed as secondary to 
exposure to herbicides].  He also maintains that a hernia was 
initially manifested during his active service.  

The earliest postservice medical evidence is a summary of 
treatment the veteran received at a U.S. Public Service 
Hospital between November 1952 and October 1965.  The summary 
shows November 1952 diagnoses of minimal, inactive 
tuberculosis of the lungs; a pilonidal cyst; and left 
indirect inguinal hernia.  A diagnosis of absence of bone, 
right parietal region, following cranioplasty, is shown in 
June 1954.  A torn right medial meniscus and a foreign body 
of the right forearm were diagnosed in October 1958, and a 
February 1964 notation shows diagnoses of a compression 
fracture of the L1 vertebra, and inactive pulmonary 
tuberculosis.  

An August 1967 VA medical record showing diagnosis, in 
pertinent part, of left inguinal hernia.  The record 
indicates that the veteran was admitted to a VA hospital 
approximately one month earlier for repair of the hernia.  
A private medical examination in July 1987 produced diagnoses 
of rheumatoid arthritis, osteoarthritis, and status post 
herniorrhaphy, gallbladder surgery, knee surgery, and 
previous tuberculosis.  The examiner noted that the veteran 
had smoked a pipe for 32 years.  The examination report is 
negative for any reference to the veteran's active service.  

On private medical examination in August 1987, the veteran 
complained of shortness of breath on exertion that initially 
manifested approximately two years earlier.  He told the 
physician that he had worked most of his life as a merchant 
seaman and as a pipefitter/welder.  In 1940 he worked at a 
dry dock shipyard where he worked as a tack welder.  He 
recalled that the work was noisy and smoky.  He then worked 
as a production welder, where he used asbestos cloth to 
retard sparking and to protect nearby equipment.  The veteran 
reported that he had worked below deck in an area that was 
not well-ventilated, and he did not wear respiratory 
protective equipment.  He stated that insulation dust often 
combined with welding smoke to create an atmosphere that was 
very dusty and smoky.  The veteran stated that during his 
service with the Merchant Marine, he was primarily involved 
with loading and unloading ships; scraping, chipping, and 
painting ships; slicing wire; caring for mooring lines; and 
maintaining cargo space.  He was generally onboard ships 
approximately one to three weeks yearly.  He did not recall 
working with insulation material himself during his time 
onboard ships, but indicated he was near insulation 
operations.  He also reported that he began smoking 
cigarettes in 1943 and continued to smoke [cigarettes] for 
approximately four years.  The physician reported that his 
cumulative cigarette smoking exposure was approximately two 
pack years.  Apparently, he then began smoking a pipe.  The 
examiner reported that the veteran underwent a right 
herniorrhaphy in 1945, and he underwent a bilateral 
herniorrhaphy in 1950.  A review of systems shows that the 
veteran was troubled by anxiety and depression; had weakness 
and tingling involving his arms and legs; had trouble with 
recent memory; and suffered from recurrent sinusitis and 
hoarseness.  He also experienced difficulty swallowing, he 
had periodic burning epigastric distress, and he suffered 
from constipation and hemorrhoid symptoms.  The diagnoses 
were cardiac arrhythmia, probably due to arteriosclerotic 
heart disease; rheumatoid arthritis and gouty arthritis (by 
history); history of job-site exposure to dust and debris 
containing asbestos beginning in 1940 and continuing 
intermittently to 1971 (with chest X-rays showing changes of 
asbestosis); and pleural changes on the left that were 
suspicious for mesothelioma.  

On VA examination in March 1990, the veteran complained, in 
pertinent part, of constant shortness of breath.  He denied 
smoking, and told the examiner that he had a history of 
tuberculosis.  The examination report is negative for 
clinical findings or diagnoses of COPD and/or a hernia or 
residuals of prior hernia repairs.  

VA outpatient records from January 1992 to December 1999 show 
treatment the veteran received for numerous medical problems, 
primarily for rheumatoid arthritis, diabetes, and deep vein 
thrombosis.  The records also note the veteran's history of 
treatment for tuberculosis and asbestosis.  The earliest 
evidence of a diagnosis of COPD is a November 1991 VA X-ray 
report noting COPD and right pleural calcification.  A 
February 1999 outpatient record shows a diagnosis of 
"[o]ccupational lung disease . . . secondary to asbestosis 
and agent orange."  Outpatient records dated through 1999 
also show diagnoses of COPD.  The outpatient reports are 
negative for any reference to the veteran's active duty in 
the Merchant Marine, and also negative for clinical findings 
and/or a medical opinion suggesting a connection between the 
diagnosed COPD and his active service.  Likewise, the 
outpatient records are entirely negative for any evidence 
relating the veteran's residuals of hernia repairs to his 
active service.  

Legal Criteria and Analysis

As noted above, there are no service medical records 
associated with the claims folder that are contemporaneous 
with the veteran's active service from June 29, 1945, to 
August 15, 1945.  Any medical records generated during the 
veteran's active duty service in the Merchant Marine are 
unavailable.  In such a situation there is a heightened duty 
to assist a claimant in developing his claims.  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The 
evidence of record reflects that the RO repeatedly pursued 
service medical records pertaining to the veteran's period of 
active service as a Merchant Marine.  Essentially, the RO has 
been informed that any such records are not available.  The 
veteran did not respond to a request for more detailed 
information so as to enable a more exhaustive search for 
alternate source evidence.  The Board is satisfied that the 
RO has exhausted means to locate additional pertinent 
evidence.  

As to the veteran's contention that he had additional active 
service in the Merchant Marine from August 16, 1945 to 
December 31, 1946 and that VA has "failed to pursue his 
treatment records from the period of active duty that he 
served from 8/16/45 through 12/31/46" (See June 2003 
statement of the veteran's representative), this period of 
service is not considered active duty for the purpose of 
entitlement to VA disability compensation benefits.  See 
Public Law No. 95-202, 91 Stat. 1433 (November 23, 1977); see 
also 38 C.F.R. § 3.7(x)(15) (certifying as "active military 
service" the service of American Merchant Marines in 
Oceangoing Service during the Period of Armed Conflict, 
December 7, 1941, to August 15, 1945).  On August 11, 1999, 
the Secretary of the Air Force, acting as Executive Agent of 
the Secretary of Defense, determined that the service of the 
group known as "American Merchant Marine Mariners Who Were 
in Active Ocean-Going Service" during the period of August 
15, 1945, to December 31,1946, shall not be considered 
"active duty" under the provisions of Public Law 95-202 for 
the purposes of all laws administered by VA.  See 64 Fed. 
Reg. 48,146 (1999) (emphasis added).  Regardless, VA has 
sought available records of the veteran's postservice 
treatment at Public Health Service hospitals.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

While it is clear the veteran has had left and right hernia 
repairs, there is no competent evidence that he had inguinal 
hernia(s) in service, and no competent evidence relating any 
current hernia repair residuals to his active service or any 
injury or disease therein.  Although he reported to a private 
physician in 1987 that he had his first hernia repair in 1945 
(which would place such procedure in service or soon 
thereafter), such history is not corroborated by any 
contemporaneous evidence.  That physician's mere recording of 
medical history provided by the veteran (unenhanced by 
clinical findings or citation to records) is not competent 
evidence that a hernia repair actually took place 42 years 
earlier, as alleged.  Notably, the first clinical reference 
to an inguinal hernia (in 1952) notes a left indirect 
inguinal hernia, and makes no mention of prior surgical 
repair.  The veteran is a layperson; consequently his own 
accounts that he had an inguinal hernia in service, or that 
any current residuals of hernia repair are related to service 
are not competent evidence.

With no competent evidence of an inguinal hernia in service, 
and with no competent evidence that any current residuals of 
hernia repairs are related to service, service connection for 
residuals of bilateral inguinal hernias is not warranted.

Regarding the claim seeking service connection for COPD, that 
the veteran currently has COPD is not in dispute.  There is 
no evidence that COPD was manifested in service.  Postservice 
medical records first show a diagnosis of bronchitis in 1991, 
some 46 years postservice.  There is likewise no competent 
evidence that relates the veteran's COPD to service or to any 
events in service (including any exposure to asbestos in 
service).  In the absence of any competent (medical) evidence 
of a nexus between a current respiratory disorder and 
service, service connection for COPD is not warranted.  As 
noted above, the veteran's own statements and contentions 
regarding a relationship between his current COPD and service 
(or any asbestos exposure therein) cannot by themselves 
establish this is so.  As a layperson, he is not competent to 
establish medical etiology by his own unsupported opinion.  
See Espiritu, supra.  Without competent evidence of a nexus 
between the current COPD and service, service connection for 
COPD is not warranted.  See Hickson, 12 Vet. App. 247.  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against these claims.  


ORDER

Service connection for COPD is denied.  

Service connection for postoperative residuals of bilateral 
inguinal hernias is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


